DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 15/684,366, now US Patent no. 10,780,278, which claims the benefit of domestic priority to US Provisional Application no. 62/378,880 filed 24 August 2016.

Information Disclosure Statement
The information disclosure statements filed 25 November 2020 (5) have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Use of the term “resynchronization threshold” is found lacking in support and description within the present specification.  Instead the present specification refers in general to a generic threshold without the specifically providing a recitation of a “resynchronization threshold” or definition thereof.  The specification refers to this threshold as either a target threshold, or a predetermined or desired range.  Accordingly, the weight given this term in the claims will only pertain to a predetermined or desired range without imposing any further meaning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,780,278. Although the claims at of substantial overlap between claimed elements and scope.  
In regard to present claims 1-9, Such overlap is exhibited by the features of claims 17 and 19 of the ‘278 patent reading on claims 1 and 3 of the present invention.  The underlined sections of claim 17 and 19 of the ‘278 show that each and every feature of present claims 1 and 3 was previously claimed.  The present claims differ in additional clarifying language, however the scope of using a LCP and ED to communicate as aspects of a P-wave to pace interval in order to adjust the interval based on a predetermined threshold is considered to comprise the same mode of operation.  The present recitation of a resynchronization threshold for use in adjusting the P-wave to pace interval is considered to comprise the desired range of the ‘278 patent in view of the comments with respect to the 112 rejection above.  Additionally, similar overlap (not highlighted below) is found in present depending claims 2-9 with the claims of the ‘278 application.

US Patent no. 10,780,278
Claim 17. An implantable leadless cardiac pacemaker (LCP) configured to operate in coordination with an extracardiac device (ED), comprising a plurality of electrodes for delivering pacing therapy; communication circuitry configured to send and receive messages with the ED; and operational circuitry configured to:deliver a pacing pulse using a Pace to Pace interval relative to a previously delivered pacing pulse;receive a message from the ED indicating a time at which a P-wave occurred in relation to a paced cardiac event; calculate a P-wave to Pace interval for the paced cardiac event; analyze the P-wave to Pace interval relative to a desired range; and: if the P-wave to pace interval is longer than a first threshold defining the range, shorten the Pace to Pace interval; or if the P-wave to pace interval is shorter than a second threshold defining the range, extend the Pace to Pace interval.

Claim 19. An implantable medical device system comprising an LCP as in claim 17, and an ED comprising a plurality of electrodes for sensing cardiac activity and communications circuitry for communicating with the LCP; wherein the LCP is configured to communicate to the ED to indicate a time at which a Pace therapy is to be delivered, and, in response thereto, the ED is configured to set a window for sensing the P-wave in order to communicate a time at which the P-wave occurred to the LCP.

Present Application
Claim 1. An implantable medical device system comprising:
an implantable leadless cardiac pacemaker (LCP) configured to operate in
coordination with an extracardiac device (ED), comprising: a plurality of electrodes for
delivering pacing therapy; communication circuitry configured to send and receive
messages with the ED; and operational circuitry to control pacing therapy delivery via the
electrodes and manage the communication circuitry;
an ED comprising a plurality of electrodes for sensing cardiac activity and
communications circuitry for communicating with the LCP; wherein the system is
configured to:
deliver pacing therapy with the LCP according to a Pace to Pace interval;
using one or both of the ED and the LCP, calculate a P-wave to Pace interval
associated with the delivered pacing therapy from the LCP; and
with the ED and LCP cooperating with one another, adjust the Pace to Pace
interval as follows:
if the P-wave to pace interval is longer than a resynchronization threshold,
shorten the Pace to Pace interval; or
if the P-wave to pace interval is shorter than a resynchronization threshold,
extend the Pace to Pace interval.

Claim 3. The system of claim 1 wherein the system is configured such that the P-wave to
Pace interval is calculated by the LCP communicating timing of a pacing pulse delivery
to the ED and the ED determining a time at which a P-wave preceding the pacing pulse
occurred and then calculating the P-wave to Pace interval using the communicated pacing
pulse delivery timing and the time at which the P-wave occurred, and the step of adjusting the Pace to Pace interval is performed by the LCP responding to a request or
command from the ED.




In regard to present claims 10-14, such overlap is exhibited by the features of claims 1, 2, and 5 of the ‘278 patent reading on claim 10 of the present invention.  The underlined sections of claims 1, 2, and 5 of the ‘278 show that each and every feature of present claim 10 was previously claimed.  Claim 2 of the ‘278 describes the adjustment and support for obtaining analysis of the pace-to-pace interval and the indication of a p-wave by a second device.  Claim 5 of the ‘278 supplies the limitation for providing an indication of a time at which a p-wave is found by the second device.  The present claims differ in additional clarifying language, however the scope of using a LCP and ED 

US Patent no. 10,780,278

Claim 1. A method of providing cardiac pacing therapy to a patient
comprising:
delivering pacing pulses using a Pace to Pace interval, the pacing pulses delivered by a
first device_which stores the Pace to Pace interval and is configured to deliver at least one of the
pacing pulses upon expiration of the Pace to Pace interval after a preceding pacing pulse delivery
by the first device;
monitoring cardiac activity in a second device; and
adjusting the Pace to Pace interval_as stored by the first device in response to
communication from the second device to the first device.

Claim 2. A method as in claim 1 wherein the step of monitoring cardiac activity in a
second device includes identifying a P-wave relative to the at least one of the pacing pulses, and
the method further comprises:
calculating a P-wave to Pace interval using at least the cardiac signals monitored by the
second device;
determining whether the P-wave to Pace interval is in the predetermined range and:
if the P-wave to pace interval is above the predetermined range, communicating
to the first device to shorten the Pace to Pace interval; and
if the P-wave to pace interval is below the predetermined range, communicating
to the first device to extend the Pace to Pace interval.




Present Application

Claim 10. A method of operation in a leadless cardiac pacemaker (LCP), the method
comprising: delivering a first pacing pulse using a pace-to-pace interval relative to a previously delivered pacing pulse; receiving, from a second medical device, an indication of a time at which a P-
wave occurred in relation to the first pacing pulse; determining a P-wave to Pace interval for the first pacing pulse; determining whether the P-wave to Pace interval is in a resynchronization range;
and adjusting the pace-to-pace interval in response to finding that the P-wave to Pace
interval is not in the resynchronization range.

 


In regard to present claims 15-20, such overlap is exhibited by the features of claims 1 and 2 of the ‘278 patent reading on claim 10 of the present invention.  The underlined sections of claims 1 and 2 of the ‘278 show that each and every feature of present claim 15 was previously claimed.  Claim 2 of the ‘278 describes the adjustment and support for obtaining analysis of the pace-to-pace interval and the indication of a p-wave by a second device.  Claims 1 and 2 of the ‘278 provide support for the limitation for providing an indication of a p-wave to pace interval from a second device relative to a pacing pulse.  The present claims differ in additional clarifying language, however the scope of using a LCP and ED to communicate as aspects of a P-wave to pace interval in order to adjust the interval based on a predetermined threshold is considered to comprise the same mode of operation.  The present recitation of a resynchronization threshold for use in adjusting the P-wave to pace interval is considered to comprise the desired range of the ‘278 patent in view of the comments with respect to the 112 rejection above.  Additionally, similar overlap (not highlighted below) is found in present depending claims 13-20, with the claims of the ‘278 application, particularly present claim 14 which is read on by the limitations of claim 2 of the ‘278 application.


US Patent no. 10,780,278

Claim 1. A method of providing cardiac pacing therapy to a patient

delivering pacing pulses using a Pace to Pace interval, the pacing pulses delivered by a
first device_which stores the Pace to Pace interval and is configured to deliver at least one of the
pacing pulses upon expiration of the Pace to Pace interval after a preceding pacing pulse delivery
by the first device;
monitoring cardiac activity in a second device; and
adjusting the Pace to Pace interval_as stored by the first device in response to
communication from the second device to the first device.

Claim 2. A method as in claim 1 wherein the step of monitoring cardiac activity in a
second device includes identifying a P-wave relative to the at least one of the pacing pulses, and
the method further comprises:
calculating a P-wave to Pace interval using at least the cardiac signals monitored by the
second device;
determining whether the P-wave to Pace interval is in the predetermined range and:
if the P-wave to pace interval is above the predetermined range, communicating
to the first device to shorten the Pace to Pace interval; and
if the P-wave to pace interval is below the predetermined range, communicating
to the first device to extend the Pace to Pace interval.

Present Application
Claim 15. A method of operation in a leadless cardiac pacemaker (LCP), the method
comprising:
delivering a first pacing pulse using a pace-to-pace interval relative to a
previously delivered pacing pulse;
receiving, from a second medical device, an indication of a P-wave to Pace
interval for the first pacing pulse;
determining whether the P-wave to Pace interval is in a resynchronization range;
and adjusting the pace-to-pace interval in response to finding that the P-wave to Pace
interval is not in the resynchronization range.



Allowable Subject Matter
Claims 1-20 would be allowable should Applicant’s reply with comply with or specifically traverse the requirements of the double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest the configuration of devices comprising a leadless device and second, subcutaneous device to adjust a pace-to-pace interval based on the p-wave to pace interval and threshold comparisons as claimed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 March 2022